Per Curiam.

The question presented in this case is—
Can a sale upon the foreclosure of a mortgage, made by a commissioner appointed by the Court for the purpose, with the consent of the parties, be held void collaterally?
We are clearly of opinion it cannot. We do not mean to imply that it could in a direct proceeding. ' See 2 R. S. p. 157. It would be a judicial question arising in the cause below, even had there been no consent or waiver by the parties, whether this was a case for the appointment of a commissioner.
The judgment is affirmed with costs.